  Case 3:19-cv-03055-G Document 57 Filed 03/22/21         Page 1 of 46 PageID 985



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

SHELLANY RAY,                               )
                                            )
             Plaintiff,                     )
                                            )            CIVIL ACTION NO.
VS.                                         )
                                            )            3:19-CV-3055-G
RECOVERY HEALTHCARE                         )
CORPORATION, et al.,                        )
                                            )
             Defendants.                    )




                    MEMORANDUM OPINION AND ORDER

      Before the court is the defendant Recovery Healthcare Corporation

(“Recovery”)’s Motion to Dismiss (docket entry 42) (“Recovery Motion to Dismiss”)

and the defendant Alcohol Monitoring Systems, Inc. (“AMS”)’s Motion to Dismiss

(docket entry 40) (“AMS Motion to Dismiss”) (collectively, “the defendants” and

“the motions to dismiss”). For the reasons set forth below, the motions to dismiss

are GRANTED in part and DENIED in part.

                                 I. BACKGROUND

                               A. Factual Background

      This suit arises out of the plaintiff Shellany Ray (“Ray”)’s required use of an

ankle monitor designed to determine whether Ray consumed alcohol in violation of

the conditions of her probation. Second Amended Complaint (docket entry 35)

(“SAC”) ¶¶ 8, 15.
  Case 3:19-cv-03055-G Document 57 Filed 03/22/21         Page 2 of 46 PageID 986



       AMS produces an ankle monitor (known as a “SCRAM device”) that is

designed to determine whether the wearer has consumed alcohol. Id. ¶ 8.

Probationers are usually required to wear the SCRAM devices 24 hours per day,

seven days per week in compliance with probation terms prohibiting alcohol use. Id.

Once per day, the SCRAM device uploads monitoring data collected throughout the

day to the internet. Id. The data is then transmitted to a central data center

operated by AMS where the data is reviewed to determine if any “monitoring ‘event’

occurred that indicates that the wearer ingested alcohol.” Id.

       Unlike traditional blood-alcohol monitoring which directly measures the level

of alcohol present in the blood stream, the SCRAM device “relies on transdermal

alcohol monitoring.” Id. ¶ 9. Transdermal alcohol monitoring “operates by detecting

the amount of alcohol that evaporates through the skin.” Id. The SCRAM device

takes measurements of transdermal alcohol levels every 30 minutes. Id. ¶ 18.

Because blood-alcohol content (“BAC”) is not measured directly, transdermal alcohol

monitoring requires “the use of an algorithm to approximate the blood alcohol

content of the wearer based on the amount of alcohol vapor detected at the skin

surface.” Id. ¶ 9.

       Ray alleges that “the SCRAM device is by its design susceptible to detecting

‘false-positive’ alcohol readings” because the SCRAM device is unable to accurately

distinguish between transdermal alcoholic vapors resulting from a wearer’s



                                         -2-
  Case 3:19-cv-03055-G Document 57 Filed 03/22/21        Page 3 of 46 PageID 987



consumption of alcohol and alcoholic vapors resulting from non-ingested

“environmental alcohol.” Id. ¶ 10. Ray asserts that environmental alcohols “take

many forms, and many everyday products contain alcohol that evaporates upon

exposure to air” which, in turn, can trigger a SCRAM device to detect such vapors.

Id. ¶ 11. Environmental alcohols, according to Ray, include “body spray, cologne,

aftershave, hand sanitizer, household cleaners (such as Windex), [and] gasoline.” Id.

      Ray avers that AMS “offers its devices and services through an integrated

network of distributors,” including Recovery. Id. ¶ 14. Recovery allegedly “contracts

with Dallas County to monitor probationers who have been convicted of alcohol

offenses” and “provides those services to Dallas County in conjunction with AMS.”

Id. Ray further maintains that AMS and Recovery “knew that the SCRAM device

and its related services were unreliable” in distinguishing between environmental and

ingested alcohol, and that the defendants knowingly made false representations to

Dallas County about the SCRAM device’s ability to do so. Id. ¶¶ 14, 19.

      As a result of a 2016 conviction for driving while intoxicated, Ray “was

sentenced to community supervision and prohibited from consuming any alcohol.”

Id. ¶ 15. To enforce the prohibition, the state court ordered her to wear a SCRAM

device created by AMS and operated by Recovery. Id. On December 25, 2017, Ray’s

husband “sprayed Static Guard on the couple’s bed sheets shortly before they used

the bed.” Id. ¶ 16. Thereafter, Ray asserts, “AMS and Recovery Healthcare sent a



                                         -3-
  Case 3:19-cv-03055-G Document 57 Filed 03/22/21          Page 4 of 46 PageID 988



report to Dallas County probation officials indicating that [Ray] had consumed a

large quantity of alcohol on that evening.” Id. The report concluded that Ray’s BAC

skyrocketed from zero to 0.26 in a 30-minute span. Id. ¶ 18. Dallas County

prosecutors issued a warrant for her arrest on January 16, 2018. Id. ¶ 17. Neither

AMS nor Recovery alerted Ray to the positive recording, id. ¶ 28, and Ray allegedly

became aware of the positive report only after county prosecutors issued the warrant.

      Dallas County prosecutors then “filed a motion to revoke [Ray’s] probation

and incarcerate her.” Id. ¶ 17. Ray turned herself in at a January 24, 2018 hearing.

Id. At that hearing, Ray denied consuming any alcohol and explained that her

husband used Static Guard on December 25, 2017, which she argued caused the

spike in alcoholic vapors. Id. However, AMS and Recovery “insisted that Static

Guard could not be the source of the alcohol reading” and “assured prosecutors and

the state court that” the only explanation for the high alcohol reading was that Ray

“had consumed a large quantity of alcohol.” Id. Ray alleges that the defendant’s

“knew that their monitoring systems were flawed and unreliable,” but that the

defendants nevertheless “failed to disclose those facts to the court, instead

maintaining that the SCRAM readings proved that [Ray] had consumed alcohol.” Id.

As a result of the hearing, “the state court ordered [Ray] to attend a 12-step recovery

program every day for 90 days and provide proof of attendance to her probation

officer.” Id. Ray asserts that the program “created a considerable limitation on” her



                                          -4-
  Case 3:19-cv-03055-G Document 57 Filed 03/22/21         Page 5 of 46 PageID 989



ability to work. Id.

      After the hearing, Ray hired Jan Semenoff, a forensic criminalist, as an expert

witness to create a report demonstrating that alcohol consumption could not have

caused the positive reading on December 25. Id. ¶ 18. Ray insists that “it would be

nigh impossible to consume enough alcohol for one’s BAC to go from zero to 0.26” in

a single 30-minute interval. Id. To substantiate this assertion, Ray points to the

Semenoff report which concluded that “it would be physiologically impossible for the

body to process alcohol as quickly as the device suggested.” Id. The Semenoff

report instead concluded that “the detected alcohol levels are consistent with

environmental exposure.” Id. Ray alleges that after the report was provided to

prosecutors, the prosecutors “abandoned their efforts to revoke [Ray’s] probation”

and withdrew their motion. Id.

                              B. Procedural Background

      Ray filed her initial complaint (docket entry 1) on December 26, 2019 and her

First Amended Complaint (docket entry 15) on April 14, 2020. Ray then filed the

operative Second Amended Complaint on October 30, 2020. In lieu of an answer,

both defendants filed separate and independent motions to dismiss on November 20,

2020. On December 11, 2020, Ray filed a response to the Recovery Motion to

Dismiss (“Response to Recovery”) (docket entry 46) and a response to the AMS

Motion to Dismiss (“Response to AMS”) (docket entry 47). Finally, AMS and



                                         -5-
  Case 3:19-cv-03055-G Document 57 Filed 03/22/21             Page 6 of 46 PageID 990



Recovery filed their reply briefs (docket entries 50, 51) on December 18, 2020 and

January 7, 2021, respectively. Accordingly, the motions to dismiss are ripe for

decision.

                                      II. ANALYSIS

                                    A. Legal Standard

                      1. Standard for Dismissal Under Rule 12(b)(6)

       “To survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead

‘enough facts to state a claim to relief that is plausible on its face.’” In re Katrina

Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007) (quoting Bell Atlantic

Corporation v. Twombly, 550 U.S. 544, 570 (2007)), cert. denied, 552 U.S. 1182

(2008). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not

need detailed factual allegations, a plaintiff’s obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555

(citations, quotation marks, and brackets omitted). “Factual allegations must be

enough to raise a right to relief above the speculative level, on the assumption that

the allegations in the complaint are true (even if doubtful in fact).” In re Katrina

Canal, 495 F.3d at 205 (quoting Twombly, 550 U.S. at 555) (internal quotation

marks omitted). “The court accepts all well-pleaded facts as true, viewing them in

the light most favorable to the plaintiff.” Id. (quoting Martin K. Eby Construction



                                            -6-
  Case 3:19-cv-03055-G Document 57 Filed 03/22/21           Page 7 of 46 PageID 991



Company, Inc. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004))

(internal quotation marks omitted).

      The Supreme Court has prescribed a “two-pronged approach” to determine

whether a complaint fails to state a claim under Rule 12(b)(6). See Ashcroft v. Iqbal,

556 U.S. 662, 678-79 (2009). The court must “begin by identifying the pleadings

that, because they are no more than conclusions, are not entitled to the assumption

of truth.” Id. at 679. The court should then assume the veracity of any well-pleaded

allegations and “determine whether they plausibly give rise to an entitlement of

relief.” Id. The plausibility principle does not convert the Rule 8(a)(2) notice

pleading to a “probability requirement,” but “a sheer possibility that a defendant has

acted unlawfully” will not defeat a motion to dismiss. Id. at 678. The plaintiff must

‘plead[ ] factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. “[W]here the well-pleaded

facts do not permit the court to infer more than the mere possibility of misconduct,

the complaint has alleged – but it has not ‘show[n]’ – ‘that the pleader is entitled to

relief.’” Id. at 679 (alteration in original) (quoting FED. R. CIV. P. 8(a)(2)). The

court, drawing on its judicial experience and common sense, must undertake the

“context-specific task,” of determining whether the plaintiff’s allegations “nudge” her

claims against the defendant “across the line from conceivable to plausible.” See id.

at 679, 683.



                                           -7-
  Case 3:19-cv-03055-G Document 57 Filed 03/22/21          Page 8 of 46 PageID 992



                                 2. Rule 9(b) Standard

      A complaint need only recite a short and plain statement of the claim showing

that the pleader is entitled to relief. FED. R. CIV. P. 8(a)(2). When, however,

defendants are charged with fraudulent activity, the plaintiff must state with

particularity the circumstances constituting fraud.1 FED. R. CIV. P. 9(b). Rule 9(b)

provides that “[i]n alleging fraud or mistake, a party must state with particularity the

circumstances constituting fraud or mistake.” The Fifth Circuit interprets Rule 9(b)

strictly, requiring the plaintiff to “specify the statements contended to be fraudulent,

identify the speaker, state when and where the statements were made, and explain

why the statements were fraudulent.” Williams v. WMX Technologies, Inc., 112 F.3d

175, 177 (5th Cir.), cert. denied, 522 U.S. 966 (1997); Nathenson v. Zonagen Inc., 267

F.3d 400, 412 (5th Cir. 2001); see also Benchmark Electronics, Inc. v. J.M. Huber

Corporation, 343 F.3d 719, 724 (5th Cir. 2003) (stating that Rule 9(b) requires the

plaintiff to lay out “the who, what, when, where, and how” of the alleged fraud). If

the facts pleaded in the complaint are within the opposing party’s knowledge, fraud

pleadings may be based on information and belief. See Tuchman v. DSC

Communications Corporation, 14 F.3d 1061, 1068 (5th Cir. 1994).


      1
             As the Fifth Circuit has noted, the purpose of the heightened pleading
standard of Rule 9(b) is to provide defendants with fair notice of the plaintiff’s
claims, protect defendants from harm to their reputation and goodwill, reduce the
number of strike suits, and prevent a plaintiff from filing baseless claims in an
attempt to discover unknown wrongs. Tuchman v. DSC Communications Corporation,
14 F.3d 1061, 1067 (5th Cir. 1994).

                                          -8-
  Case 3:19-cv-03055-G Document 57 Filed 03/22/21            Page 9 of 46 PageID 993


      Rule 9(b) permits a plaintiff to allege generally the defendant’s intent to

commit fraud. FED. R. CIV. P. 9(b). (“Malice, intent, knowledge, and other

conditions of a person’s mind may be alleged generally.”). A mere allegation that the

defendant had the requisite intent, however, will not satisfy Rule 9(b). Melder v.

Morris, 27 F.3d 1097, 1102 (5th Cir. 1994); Tuchman, 14 F.3d at 1068. To

adequately plead fraudulent intent, the plaintiff must set forth specific facts that

support an inference of fraud. Tuchman, 14 F.3d at 1068. The factual background

adequate for an inference of fraudulent intent can be satisfied by alleging facts that

show the defendant’s motive.

      In the event that a plaintiff fails to plead facts with sufficient particularity

under Rule 9(b), dismissal of the action with prejudice is not automatic nor typically

warranted. 6 CHARLES ALAN WRIGHT, ARTHUR R. MILLER, & MARY KAY KANE,

FEDERAL PRACTICE AND PROCEDURE § 1300 (2d ed. 1990). Rather, courts usually

provide an opportunity to cure the pleading “unless the defect is simply incurable or

the plaintiff has failed to plead with particularity after being afforded repeated

opportunities to do so.” Hart v. Bayer Corporation, 199 F.3d 239, 247 n.6 (5th Cir.

2000); see also Cates v. International Telephone and Telegraph Corporation, 756 F.2d

1161, 1180 (5th Cir. 1985) (“[S]uch deficiencies do not normally justify dismissal of

the suit on the merits and without leave to amend, at least not in the absence of

special circumstances.”). Rather, Federal Rule of Civil Procedure 15 allows trial



                                           -9-
 Case 3:19-cv-03055-G Document 57 Filed 03/22/21             Page 10 of 46 PageID 994


courts to “freely give leave [to amend] when justice so requires.” F ED. R. CIV. P.

15(a)(2).

                                     B. Application

      Ray brings several claims against the defendants collectively and individually.

Ray claims that both defendants (1) violated her civil rights under 42 U.S.C. § 1983,

SAC ¶¶ 30-34; (2) engaged in deceptive trade practices prohibited by the Texas

Deceptive Trade Practices Act, SAC ¶¶ 39-40; and (3) committed several torts against

Ray including negligence and strict products liability, SAC ¶¶ 41-44. Ray also brings

a racketeering claim against Recovery under 18 U.S.C. § 1962, SAC ¶¶ 35-38.2 The

court first considers the federal civil rights and racketeering claims before turning to

Ray’s state law claims.

                                1. Civil Rights Violations

      Ray seeks damages under § 1983 for violation of several of her civil rights.

Specifically, Ray alleges that AMS and Recovery violated Ray’s (1) Fifth and

Fourteenth Amendment due process rights, Response to Recovery at 7-9, 11-12; and

(2) Fourth Amendment right against unreasonable searches and seizures, id. at 10-




      2
             Ray also asserts racketeering claims against two additional defendants,
namely Glenn Tubb, chief executive officer of AMS, and The Riverside Company, a
private equity firm. SAC ¶¶ 4-5, 35-36. These two defendants allegedly “derive[ ]
income from the racketeering enterprise.” Id. ¶¶ 4-5, 38. At the time of writing,
however, Ray has not served these two defendants. Accordingly, the court will not
consider arguments or claims against them at this juncture.

                                          - 10 -
 Case 3:19-cv-03055-G Document 57 Filed 03/22/21            Page 11 of 46 PageID 995


11.3

       In response, AMS and Recovery raise a laundry list of defenses. Both

defendants argue, inter alia, that: (1) Ray’s § 1983 claims are barred under Heck v.

Humphrey, 512 U.S. 477 (1994), Recovery Motion to Dismiss at 5-6; (2) the

defendants did not act under color of state law as required by § 1983, AMS Motion

to Dismiss at 9; and (3) even if the court reaches the merits of Ray’s § 1983 claims,

Ray failed to plead facts sufficient to survive a motion to dismiss, id. at 6-9.

Recovery further asserts several theories of absolute immunity against Ray’s § 1983

claims. Recovery Motion to Dismiss at 6-9.

       Ray’s § 1983 claims are barred under Heck. However, “[e]ven if a complaint is

subject to dismissal under Heck, it remains appropriate for district courts to resolve

the question of immunity before reaching the Heck analysis.” Littles v. Board of

Pardons and Paroles Division, 68 F.3d 122, 123 (5th Cir. 1995) (citing Boyd v. Biggers,

31 F.3d 279, 284 (5th Cir. 1994)). This is because “[a]bsolute immunity is



       3
                Ray also alleges that the defendants violated Ray’s “rights under the
Article IV Privileges and Immunities Clause, the First Amendment Petition Clause,
and the Fifth and Fourteenth Amendment Due Process Clauses” by “interfering with
her ability to defend herself in state court.” SAC ¶¶ 33-34. Although the right of
access to courts lies at the intersection of several constitutional protections, Ray’s
access-to-courts claim will be considered under the rubric of the Fourteenth
Amendment for organizational purposes. See DeMarco v. Davis, 914 F.3d 383, 387-
88 (5th Cir.) (“Prisoners have a constitutionally protected right of access to the
courts that is rooted in the Petition Clause of the First Amendment and the Due
Process Clause of the Fourteenth Amendment.”) (internal quotation marks omitted),
cert. denied, __ U.S. __, 140 S. Ct. 250 (2019).

                                          - 11 -
 Case 3:19-cv-03055-G Document 57 Filed 03/22/21          Page 12 of 46 PageID 996


immunity from suit rather than simply a defense against liability, and is a threshold

question ‘to be resolved as early in the proceedings as possible.’” Hulsey v. Owens, 63

F.3d 354, 356 (5th Cir. 1995) (citations omitted). Accordingly, the court assesses

Recovery’s claims of absolute immunity before turning to Heck.

                                    a. Immunities

                                  i. Absolute Immunity

      A “limited number” of actors enjoy absolute immunity from suit under § 1983.

CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE

§ 3573.3 (3d ed. 2008). Absolute immunity from § 1983 actions is limited to actors

“whose special functions require a full exemption from liability.” Butz v. Economou,

438 U.S. 478, 508 (1978). This “functional approach” assesses “the nature of the

function performed, not the identity of the actor who performed it.”4 Forrester v.


      4
              In the context of § 1983, absolute immunity, when applicable, is most
often granted to government officials. And for good reason: § 1983 is actionable only
against persons acting under color of state law. However, “§ 1983 can sometimes
impose liability upon a private individual.” Richardson v. McKnight, 521 U.S. 399,
403 (1997) (emphasis in original). Absolute immunity can and has been extended to
such persons in some circumstances. See Briscoe v. LaHue, 460 U.S. 325, 335-36
(1983) (“In short, the common law provided absolute immunity from subsequent
damages liability for all persons – governmental or otherwise – who were integral
parts of the judicial process. It is equally clear that § 1983 does not authorize a
damages claim against private witnesses on the one hand, or against judges or
prosecutors in the performance of their respective duties on the other.”). This
conclusion follows from functional test established by the Supreme Court which
stresses “the nature of the function performed, not the identity of the actor who
performed it.” Forrester v. White, 484 U.S. 219, 229 (1988). Thus, an automatic
denial of absolute immunity does not follow from the mere fact that Recovery is a
nominally private party.

                                         - 12 -
 Case 3:19-cv-03055-G Document 57 Filed 03/22/21             Page 13 of 46 PageID 997


White, 484 U.S. 219, 229 (1988). In evaluating the relative protection that should be

accorded to the actor’s “functions,” the court must engage in “a considered inquiry

into the immunity historically accorded [to] the relevant [actor] at common law and

the interests behind it.” Imbler v. Pachtman, 424 U.S. 409, 421 (1976). However,

“[e]ven when [the court] can identify a common-law tradition of absolute immunity

for a given function,” § 1983's “history or purposes” may “nonetheless counsel

against recognizing the same immunity in § 1983 actions.” Buckley v. Fitzsimmons,

509 U.S. 259, 269 (1993) (internal citations omitted). The Supreme Court has been

“quite sparing” in recognizing absolute immunity and has “refused to extend it any

further than its justification would warrant.” Burns v. Reed, 500 U.S. 478, 487

(1991) (citations and internal quotation marks omitted). The actor “seeking

absolute immunity bears the burden of showing that such immunity is justified for

the function in question.” Id. at 486.

       Recovery argues that it is immune from any § 1983 suit arising out of Ray’s

positive alcohol report because the creation and transmission of the report was either

(1) a “communication” made “during a judicial proceeding” that is protected by a

“litigation privilege,” (2) created pursuant to a “facially valid judicial order[ ],” or (3)

protected as a “quasi-judicial” function. Recovery Motion to Dismiss at 6-9. None

of these theories support an extension of absolute immunity to Recovery’s creation

and transmission of the positive alcohol report.



                                           - 13 -
 Case 3:19-cv-03055-G Document 57 Filed 03/22/21           Page 14 of 46 PageID 998


                                (1) Litigation Privilege

      Recovery’s first theory of absolute immunity – that the report was protected by

a “litigation privilege” – does not apply. The primary case cited by Recovery

supposedly supporting an absolute “litigation privilege” is inapposite to the instant

suit. Specifically, Recovery cites Shanks v. AlliedSignal, Inc., 169 F.3d 988, 992 (5th

Cir. 1999), for the propositions that “[c]ommunications made by any party during a

judicial proceeding cannot constitute the basis of a civil action, are not actionable,

and are absolutely immune from civil liability.” Recovery Response at 6 (internal

quotation marks omitted). In Shanks, an aircraft mechanic brought several state law

tort claims, including defamation, against the manufacturer of an aircraft that

crashed, claiming that the manufacturer provided false information to a National

Transportation Safety Board (“NTSB”) investigation, which ultimately concluded

that the cause of the accident was improper maintenance. Shanks, 169 F.3d at 990.

The plaintiff argued that the defendants “contributed to an accident report that was

false and misleading” and failed to “rectify errors in the NTSB’s report.” Id. The

Fifth Circuit concluded that, under Texas law as predicted by the federal court, any

communications made by the defendant during an NTSB investigation are absolutely

privileged because such an investigation is a “quasi-judicial proceeding.” Id. at 993-

95.

      But Shanks is distinguishable in several important respects. First, the Fifth



                                          - 14 -
 Case 3:19-cv-03055-G Document 57 Filed 03/22/21           Page 15 of 46 PageID 999


Circuit, sitting in diversity, was limited to a discussion of state law immunities and

made an Erie-guess as to how the Texas Supreme Court would rule. Id. at 993. The

Shanks court did not recognize a federal immunity for such communications. Rather,

the issue in question was whether statements made by the aircraft manufacturer

during an NTSB investigation were actionable under “state law causes of action”

including defamation, negligence, and intentional infliction of emotional distress. Id.

at 990-91. A state law immunity, though perhaps helpful in deriving an historical

practice relevant to determining whether absolute immunity should be extended, is

far from dispositive. Howlett By and Through Howlett v. Rose, 496 U.S. 356, 375-76

(1990) (concluding that state law immunities have no force in § 1983 suits “over and

above” those provided by § 1983 because “[t]he elements of, and the defenses to, a

federal cause of action are defined by federal law”). This holds especially true where

the Texas Supreme Court had not even definitively ruled on the immunity in

question. Second and relatedly, even if the Shanks court recognized a federal

immunity for such communications, such protections do not necessarily extend to a

cause of action brought under § 1983. Imbler, 424 U.S. at 424 (assessing “whether

the same considerations of public policy that underlie the common-law rule likewise

countenance absolute immunity under” § 1983). Third, Recovery’s creation and

transmission of the report is not equivalent to the aircraft manufacturer’s statements

to the NTSB. For example, Recovery’s monitoring of Ray’s transdermal alcohol levels



                                         - 15 -
 Case 3:19-cv-03055-G Document 57 Filed 03/22/21            Page 16 of 46 PageID 1000


occurred entirely outside any judicial proceeding and therefore is not a

“communication” to a judicial proceeding.5 Thus, Recovery’s first theory of absolute

immunity fails.

                          (2) Execution of a Valid Judicial Order

       Recovery’s second theory of absolute immunity – that Recovery was “executing

[a] facially valid judicial order[ ]” – is similarly unavailing. Recovery relies primarily

on Mays v. Sudderth, 97 F.3d 107, 113 (5th Cir. 1996), for the proposition that “an

official acting within the scope of his authority is absolutely immune from a suit for

damages to the extent that the cause of action arises from his compliance with a

facially valid judicial order issued by a court acting within its jurisdiction.”

       However, Recovery’s reliance on Mays is misplaced for two reasons. First,

Recovery cannot come within the protections of Mays because Recovery fails to allege

the existence of an order under which Recovery was operating the SCRAM device.

True, the state court “ordered as a condition of community supervision that Ray

‘participate in the SCRAM through Recovery Healthcare.’” Recovery Motion to

Dismiss at 8. But by its own terms the order applied only to Ray, not Recovery.

Unlike the order in Mays, the order at issue here did not direct Recovery to take any

action. Rather, the relationship between Recovery and the state court is contractual

in nature, and Recovery admits as much. In the paragraph immediately following


       5
                For this same reason, the Supreme Court’s decision in Briscoe is
inapplicable.

                                           - 16 -
 Case 3:19-cv-03055-G Document 57 Filed 03/22/21           Page 17 of 46 PageID 1001


Recovery’s assertion that it was acting under court order, Recovery acknowledges that

“[p]ursuant to the contract with [the Dallas County Community Supervision and

Corrections Department (“DCCSCD”)], Recovery” is responsible for certain actions

related to the SCRAM device. Id. (emphasis added). Second, the Mays court

recognized a significant limit to the immunity established in that case. Specifically,

Mays did not purport to “address the liability of an officer whose conduct in

executing a facially valid judicial order exceeds the scope of that order.” Id. at 114.

In assessing whether an officer exceeded the scope of the judicial order, a court must

read the order narrowly. See Hart v. O’Brien, 127 F.3d 424, 440 (5th Cir. 1997)

(denying absolute immunity to an assistant county attorney for participating in an

unlawful search because the search warrant, by its terms, only extended to “the

Sheriff or any Peace Officer”), cert. denied, 525 U.S. 1103 (1999). The Fifth Circuit

has denied absolute immunity on the basis of this limit in several cases. See In re

Foust, 310 F.3d 849 (5th Cir. 2002); Hart, 127 F.3d at 440. In Foust, for example,

the Fifth Circuit refused to extend absolute immunity to a sheriff and his deputy

after their seizure of the premises of a building rather than the “inventory” and

“certain equipment and fixtures” specified by the court order. In re Foust, 310 F.3d at

855-56. The limit identified in Mays is likely applicable here. Specifically, Ray

alleges that Recovery effectively lied to the state court by (1) presenting an allegedly

incorrect alcohol report and (2) “knowingly deploy[ing] a product and service that



                                          - 17 -
 Case 3:19-cv-03055-G Document 57 Filed 03/22/21           Page 18 of 46 PageID 1002


was designed to produce false allegations against probationers.” SAC ¶ 33 (emphasis

in original). Even if Recovery could point to a court order instructing Recovery to

operate the SCRAM device during Ray’s probation, the order would not extend to

Recovery’s alleged willful misrepresentations to the court or bad faith operation of

the SCRAM device. Accordingly, Recovery’s second theory of absolute immunity

fails.

                               (3) Quasi-Judicial Immunity

         Finally, Recovery claims absolute protection from suit under “quasi-judicial

immunity.” The Supreme Court and the Fifth Circuit have two different tests in

determining whether an actor should be accorded absolute immunity. On one hand,

quasi-judicial immunity is extended to “[o]fficials whose responsibilities are

‘functionally comparable’ to those of a judge.” Johnson v. Kegans, 870 F.2d 992, 995

(5th Cir.) (quoting Butz, 438 U.S. at 513), cert. denied, 492 U.S. 921 (1989). Key to

this test is whether the actor in question is performing “adjudicative” functions. Beck

v. Texas State Board of Dental Examiners, 204 F.3d 629, 635-36 (5th Cir.), cert. denied,

531 U.S. 871 (2000). “Thus, for example, federal hearing examiners and

administrative law judges, arbitrators, bar association disciplinary committee

members, the National Association of Securities Dealers, Inc. and its disciplinary

officers, and members of pardon and parole boards have been held absolutely

immune from suit because they perform adjudicatory roles which are functionally



                                           - 18 -
 Case 3:19-cv-03055-G Document 57 Filed 03/22/21           Page 19 of 46 PageID 1003


substantially equivalent to those of judges.” Johnson, 870 F.2d at 995 (citations

omitted).

      On the other hand, quasi-judicial immunity has also been extended to actors

who are “intimately associated with the judicial phase of the criminal process.” Id. at

996. According to the Fifth Circuit, quasi-judicial immunity extends to prosecutors,

witnesses, and grand jurors on the basis of their close association “with the judicial

phase of the criminal process.” Id. The functions of probation officers have been

assessed by courts in this circuit under both tests. Compare Spaulding v. Nielsen, 599

F.2d 728, 729 (5th Cir. 1979) (holding that “a probation officer is entitled to the

same protection [as prosecutors] when preparing and submitting a presentence report

in a criminal case”) and Galvan v. Garmon, 710 F.2d 214, 215 (5th Cir. 1983)

(declining to extend absolute immunity to a probation officer who incorrectly

revoked the plaintiff’s probation because the probation officer “acted at her own

initiative and at a different phase of the criminal process less intimately associated

with the judiciary”), cert. denied, 466 U.S. 949 (1984), with Arnone v. Syed, 3:17-CV-

03027-E, 2020 WL 2085594 at *5-*6 (N.D. Tex. Apr. 30, 2020) (Brown, J.)

(declining to extend absolute immunity to a probation officer’s administration of a

polygraph test and reporting of the results because the functions were not

adjudicatory in nature).

      Recovery occupies an awkward place in this schema and does not fit neatly



                                          - 19 -
 Case 3:19-cv-03055-G Document 57 Filed 03/22/21           Page 20 of 46 PageID 1004



into any preexisting niche. Accordingly, the court assesses Recovery’s functions

under both tests.

                               (A) Adjudicative Function

       “When judicial immunity is extended to officials other than judges, it is

because their judgments are ‘functional[ly] comparab[le] to those of judges – that is,

because they, too, ‘exercise a discretionary judgment’ as a part of their function.”

Antoine v. Byers & Anderson, Inc., 508 U.S. 429, 436 (1993) (quoting Imbler, 424 U.S.

at 423). The “adjudicative function” test does not turn on whether the task is

difficult or even “essential to the very functioning of courts.” Id. at 436-37. Rather,

“the ‘touchstone’ for the doctrine’s applicability has been ‘performance of the

function of resolving disputes between parties, or of authoritatively adjudicating

private rights.’” Id. at 435-36 (quoting Burns, 500 U.S. at 500).6

      As applied to the instant suit, Recovery quite clearly did not perform functions

substantially comparable to that of a judge when it created and transmitted the

positive alcohol report. At its core, Recovery’s sole function was the identification


      6
              In the context of a federal administrative agency’s adjudicative process,
the Fifth Circuit has identified six factors to be considered: “(1) the need to assure
that the individual can perform his functions without harassment or intimidation; (2)
the presence of safeguards that reduce the need for private damages actions as a
means of controlling unconstitutional conduct (3) insulation from political influence;
(4) the importance of precedent; (5) the adversary nature of the process; and (6) the
correctability of error on appeal.” Beck, 204 F.3d at 634 (citing Butz, 438 U.S. at
512). Although no administrative process is at issue here, the factors and interests
identified in Butz are instructive in illuminating the type of adjudicatory process that
the Fifth Circuit considers worthy of absolute immunity.

                                         - 20 -
 Case 3:19-cv-03055-G Document 57 Filed 03/22/21           Page 21 of 46 PageID 1005



and reporting of an alleged probation violation; in essence, a signaling function.

Recovery “adjudicated” no disputes and passed no judgment affecting private rights

in any meaningful sense. Recovery oversaw no proceedings which could even

remotely be described as “adjudicatory in nature.” No “dispute” even existed at the

time of the creation and transmission of the alcohol report. Antoine, 508 U.S. at 435-

36. Furthermore, Recovery’s contractual obligations to the DCCSCD provide for no

discretionary powers comparable to a judge or parole board. At most, Recovery

played the purely ministerial role of recording alcohol levels and transmitting any

positive report to the state court.

       Of course, one could argue that the design and use of a complex algorithm for

deriving blood-alcohol levels from transdermal alcoholic vapors (and the

interpretation of data-collection results, which includes the ability to differentiate

between environmental and consumed alcohol) necessarily requires a certain degree

of discretion and judgment.7 But designing and operating the SCRAM device is

fundamentally a scientific and technical enterprise, not an adjudicatory one: a

positive alcohol finding is not necessarily equivalent to a finding that Ray violated

the terms of her probation. Accordingly, Recovery did not engage in a function that

was substantially equivalent to that of a judge and cannot avail itself of absolute



       7
              Indeed, according to Ray, “medical, scientific, or engineering
qualifications” are necessary to accurately “distinguish a false positive from true
alcohol consumption.” SAC ¶ 22.

                                          - 21 -
 Case 3:19-cv-03055-G Document 57 Filed 03/22/21            Page 22 of 46 PageID 1006



immunity under this test.

            (B) Intimately Related to the Judicial Phase of the Criminal Process

      The Supreme Court has held that actors performing functions which are

“intimately associated with the judicial phase of the criminal process” are absolutely

immune from suit under § 1983. Imbler, 424 U.S. at 430. The quintessential act

covered by this immunity is a prosecutor’s “decision to initiate a prosecution.”8 Id. at

421. However, not all functions performed by actors who share a close relationship

with the judicial system are protected. For example, the Supreme Court has drawn a

distinction between “a prosecutor’s acts in preparing for [initiating and presenting the

State’s case], some of which would be absolutely immune, and [the prosecutor’s] acts

of investigation or ‘administration,’ which would not.” Buckley, 509 U.S. at 270

(citations omitted). Such administrative or investigative functions include “functions

normally performed by a detective or police officer,” such as “plan[ning] and

execut[ing] a raid on a suspected weapons cache.” Id. at 273-74 (citations omitted).

      Recovery’s functions in creating and transmitting the positive alcohol report to


      8
              Similarly, absolute immunity shields the prosecutor from any suit
predicated on the prosecutor’s participation in the courtroom setting because such a
function involves the prosecutor’s “role as an advocate for the State.” Burns, 500
U.S. at 491 (citations omitted). Of course, the rationales of Imbler and Burns extend
to protect some “actions preliminary to the initiation of a prosecution and actions
apart from the courtroom,” such as an out-of-court “effort to control the presentation
of [a] witness’ testimony.” Imbler, 424 U.S. at 430 n.32, 33. But such extensions are
narrow.



                                           - 22 -
 Case 3:19-cv-03055-G Document 57 Filed 03/22/21           Page 23 of 46 PageID 1007



the state court are not so intimately related to the judicial phase of the criminal

process so as to warrant absolute immunity. As noted above, Recovery’s sole

responsibility vis-a-vis the criminal justice system is to record and report alcohol

levels. Recovery’s contractual duties with the DCCSCD do not resemble the

absolutely protected functions of a prosecutor in any respect.9 Unlike a prosecutor’s

initiation of a prosecution, preparation of a witness, or courtroom conduct,

Recovery’s functions do not “necessarily require legal knowledge and the exercise of

related discretion,” Van de Kamp v. Goldstein, 555 U.S. 335, 344 (2009).

Additionally, Recovery’s activities occurred only after the initial case against Ray had

effectively closed. At most, Recovery performed back-end, mechanical administrative

or investigative functions, neither of which warrant a grant of absolute immunity.

The responsibility of determining whether a probationer ingested alcohol is a far cry

from “the professional evaluation of the evidence assembled by the police and

appropriate preparation for its presentation at trial or before a grand jury.” Buckley,

509 U.S. at 273. Indeed, monitoring and reporting probation violations are

quintessential investigatory or law enforcement duties, rather than prosecutorial ones.

Furthermore, the mere fact that the positive alcohol report was a crucial – even the



      9
              Although it is true that Recovery participated in the revocation hearing
when it “insisted that Static Guard could not be the source of the alcohol reading,”
SAC ¶ 17, it did not “initiate” a prosecution or otherwise represent the State.
Rather, Recovery acted in that limited instance as more akin to an expert witness
than it did an “advocate of the State.” Burns, 500 U.S. at 491.

                                          - 23 -
 Case 3:19-cv-03055-G Document 57 Filed 03/22/21           Page 24 of 46 PageID 1008



exclusive – piece of information relied on by the state prosecutors in bringing the

motion to revoke does not change the fundamental nature of the activities performed

by Recovery. See id. at 275-76 (“That the prosecutors later called a grand jury to

consider the evidence [that the prosecutor’s administrative] work produced does not

retroactively transform that work from the administrative into the prosecutorial. A

prosecutor may not shield his investigative work with the aegis of absolute immunity

merely because, after a suspect is eventually arrested, indicted, and tried, that work

may be retrospectively described as ‘preparation’ for a possible trial . . . .”). Recovery

therefore cannot avail itself of absolute immunity under the line of cases extending

such protections to prosecutors.

      Nor does Recovery’s recording and reporting activities resemble the limited set

of absolutely protected functions performed by probation officers. The Fifth Circuit

has held that some functions of probation officers are totally protected but has

declined to extend absolute immunity to other functions. In Spaulding, absolute

immunity was extended to a federal probation officer’s preparation and submission of

a presentence report because such a report was “an integral part of the sentencing

process, and in preparing the report the probation officer acts at the direction of the

court.” 599 F.2d at 729. In Galvan, on the other hand, the Fifth Circuit declined to

extend absolute immunity to a federal probation officer “who mistakenly cause[d] the

arrest and incarceration of a person on probation” when the probation officer



                                          - 24 -
 Case 3:19-cv-03055-G Document 57 Filed 03/22/21           Page 25 of 46 PageID 1009



“noticed [the probationer’s] name on the jail roster,” incorrectly assumed “that the

person in jail was [the probationer],” and ultimately caused the arrest and detention

of the probationer. 710 F.2d at 214. The court in Galvan placed great weight on the

fact that “the probation officer acted at her own initiative and at a different phase of

the criminal process less intimately associated with the judiciary” than the probation

officer in Spaulding. Id. at 215.

       Recovery’s activities in measuring and transmitting a probationer’s alcohol

levels is distinguishable from preparing and submitting a presentence in several

respects. First, whereas a presentence report generated by a probation officer occurs

during, and represents an important part of, the judicial phase of the criminal

process, the recording and reporting functions of Recovery occur only after most or

all essentially judicial decisions are made. This is not, of course, to say that once a

judge sentences a defendant, no judicial or quasi-judicial functions worthy of absolute

immunity remain. It is nonetheless true, however, that functions proximate to core

judicial and prosecutorial decision-making warrant special protections over and above

those that occur much later in the process. See Galvan, 710 F.2d at 215 (noting that

probation officer’s act of reviewing jail roster occurred “at a different phase of the

criminal process less intimately associated with the judiciary”). Second, a

presentence report is prepared “at the direction of the court,” Spaulding, 599 F.2d

729, where the probation officer serves “essentially ‘as an arm of the sentencing



                                          - 25 -
 Case 3:19-cv-03055-G Document 57 Filed 03/22/21          Page 26 of 46 PageID 1010



judge.’” Cleavinger v. Saxner, 474 U.S. 193, 204 (1985) (quoting Sellars v. Procunier,

641 F.2d 1295, 1302 n.15 (9th Cir.), cert. denied, 454 U.S. 1102 (1981)). Although

Recovery is contractually obligated to monitor the SCRAM device, such conduct is

almost entirely independent of “the sentencing judge.” Indeed, it appears that

Recovery has no formal relationship with any particular state judge, and is instead

obligated to bring any positive alcohol reports to the attention of state probation

officials, not directly to the state court or even to state prosecutors. See SAC ¶ 16

(noting that Recovery “sent [the positive alcohol] report to Dallas County probation

officials”). Unlike a probation officer preparing a presentence report, therefore,

Recovery cannot be said to be an “arm” of any state judge. Accordingly, Recovery

has not demonstrated that it is entitled to absolute immunity under either test.10


      10
              The court is further aided in its decision to deny absolute immunity for
two reasons. First, Recovery points to no tradition of extending absolute immunity
to actors performing functions equivalent to those performed by Recovery, and the
court is aware of no such tradition. Imbler, 424 U.S. at 421 (noting that immunity
decisions are “predicated upon a considered inquiry into the immunity historically
accorded the relevant official at common law and interests behind it”). Second, the
alleged constitutional abuses committed by Recovery could continue unchecked
without a civil remedy under § 1983 because Recovery’s activities lack important
safeguards. See Beck, 204 F.3d at 635 (noting the importance of ensuring “the
presence of adequate safeguards”). In extending absolute immunity to federal
administrative judges sued under Bivens, the Supreme Court stressed that “the
safeguards built into the judicial process tend to reduce the need for private damages
action as a means of controlling unconstitutional conduct,” even in the
administrative context. Butz, 438 U.S. at 512. Specifically “[t]he insulation of the
judge from political influence, the importance of precedent in resolving controversies,
the adversary nature of the process, and the correctability of error on appeal are just a
few of the many checks on malicious action by judges.” Id. Additionally,
“[a]dvocates are restrained not only by their professional obligations, but by the

                                          - 26 -
 Case 3:19-cv-03055-G Document 57 Filed 03/22/21           Page 27 of 46 PageID 1011



                                  ii. Qualified Immunity

      Unlike absolute immunity, “[q]ualified or ‘good faith’ immunity is an

affirmative defense that must be pleaded by a defendant official.” Harlow v.

Fitzgerald, 457 U.S. 800, 815 (1982). “Generally, under Rule 8(c) affirmative

defenses must be raised in the first responsive pleading.” Pasco ex rel. Pasco v.

Knoblauch, 566 F.3d 572, 577 (5th Cir. 2009). Neither Recovery nor AMS raised

qualified immunity as a defense in any operative or non-operative responsive


knowledge that their assertions will be contested by their adversaries in open court.
Jurors are carefully screened to remove all possibility of bias. Witnesses are, of
course, subject to the rigors of cross-examination and the penalty of perjury.” Id.
None of these safeguards are built into the monitoring and reporting conducted by
Recovery. True, any positive alcohol report generated by Recovery and relied on by
state prosecutors must pass through the rigors of the judicial process before serving as
the basis for revocation or other punishment. But the protections afforded by the
judicial process at the revocation stage cannot remedy any constitutional harms
perpetrated by Recovery during its recording and reporting activities. Furthermore,
the highly technical algorithms which form the heart of Recovery’s reports do not
lend themselves to critical review through the evaluative techniques available to the
average civil litigant. Ray’s experience during the pendency of the motion to revoke
her probation is instructive on this point. The motion to revoke was dropped only
after Semenoff’s expert report – for which Semenoff “waive[d] her normal expert fee,”
SAC ¶ 18 – allegedly demonstrated that the December 25th positive alcohol report
“clearly follow[ed] the pattern of alcohol evaporation rather than alcohol metabolism,”
id. at Exhibit A, 6-7 (emphasis original) and was provided to state prosecutors. Id. ¶
18. Thus, even if it is assumed that a civil litigant has access to expert testimony
capable of challenging the scientific and technical basis of Recovery’s report, the
judicial process may be unavailing because prosecutors may ultimately drop a motion
to revoke or decline to bring one altogether. See Burns, 500 U.S. at 496 (“[O]ne of
the most important checks, the judicial process, will not necessarily restrain out-of-
court activities by a prosecutor that occur prior to the initiation of a prosecution,
such as providing legal advice to the police. This is particularly true if a suspect is
not eventually prosecuted. In those circumstances, the prosecutor’s action is not
subjected to the ‘crucible of the judicial process.’”) (citations omitted).

                                          - 27 -
 Case 3:19-cv-03055-G Document 57 Filed 03/22/21           Page 28 of 46 PageID 1012



pleading.11 According, the court need not consider whether either of the defendants

are entitled to qualified immunity.

                                         b. Heck

      Now that the issues of immunity have been resolved, the court turns to the

question whether Ray’s § 1983 claims are barred as unripe under Heck. In Heck, the

Supreme Court established that, before ruling on a § 1983 claim, “the district court

must consider whether a judgment in favor of the plaintiff would necessarily imply

the invalidity of his conviction or sentence; if it would, the complaint must be

dismissed unless the plaintiff can demonstrate that the conviction or sentence has

already been invalidated.”12 512 U.S. at 487. If such a judgment in favor of the

plaintiff violates Heck, the action should be dismissed without prejudice as unripe.

Jackson v. Vannoy, 49 F.3d 175, 177 (5th Cir.), cert. denied, 516 U.S. 851 (1995).

However, “if the district court determines that the plaintiff’s action, even if



      11
              Indeed, Recovery made clear that it was not asserting a qualified
immunity defense in its reply to Ray’s nonoperative first amended complaint.
Defendant Recovery Healthcare Corporation’s Reply in Support of its Motion to
Dismiss (docket entry 26) at 5 n.20 (“Recovery Healthcare did not cite Filarsky[ v.
Delia, 566 U.S. 377 (2012)] to apply qualified immunity here. Rather, Filarsky [and
other cases] cited in the motion stand for the proposition that this Court should look
not to Recovery Healthcare’s identity but to its function in the context of Ray’s
proceeding.”).
      12
              A conviction or sentence is “invalidated” when it “has been reversed on
direct appeal, expunged by executive order, declared invalid by a state tribunal
authorized to make such determination, or called into question by a federal court’s
issuance of a writ of habeas corpus.” Heck, 512 U.S. at 487.

                                          - 28 -
 Case 3:19-cv-03055-G Document 57 Filed 03/22/21            Page 29 of 46 PageID 1013



successful, will not demonstrate the invalidity of any outstanding criminal judgment

against the plaintiff, the action should be allowed to proceed . . . .” Heck, 512 U.S. at

487 (emphasis in original).

      Both defendants argue that Ray’s § 1983 claims are barred under Heck because

a judgment in favor of Ray would necessarily invalidate the 12-step recovery program.

AMS Motion to Dismiss at 14. Ray counters that neither the motion to revoke nor

the 12-step recovery program constitute a “conviction or sentence.” Response to

Recovery at 2-4. The court agrees with the defendants that the 12-step recovery

program is a “conviction or sentence” and that a judgment in favor of Ray would

necessarily invalidate such a conviction or sentence. As Ray has not shown that the

12-step recovery program has been invalidated, Ray’s § 1983 claim is barred as unripe

under Heck.

                                i. Conviction or Sentence

      The Fifth Circuit has not outlined a definitive test to determine whether a

particular judicial action constitutes a “conviction or sentence” for purposes of Heck.

However, the Fifth Circuit has held that “deferred adjudication,” including probation,

should be considered such a “conviction or sentence.” DeLeon v. Collins, 488 F.3d

649 (5th Cir. 2007). In so concluding, the DeLeon court first considered Texas state

law. Id. at 653-54. The Fifth Circuit found that Texas law did not support a holding

that deferred adjudication constituted a “conviction or sentence” because state courts



                                          - 29 -
 Case 3:19-cv-03055-G Document 57 Filed 03/22/21           Page 30 of 46 PageID 1014



have held that “any probation following an order of deferred adjudication is not a

sentence,” id. at 653 (citing Ex parte Shillings, 641 S.W.2d 538, 539 (Tex. Cr. App.

1982)), and “that when adjudication is deferred, ‘there can be no imposition or

suspension of sentence because no punishment is assessed,’” id. (quoting Hammack v.

State, 963 S.W.2d 199, 200 (Tex. App. – Austin 1998)). The DeLeon court,

“look[ing] beyond the ‘sentence or conviction’ language in Heck,” then considered

whether, “viewing [deferred adjudication] as a final judicial act,” the policy goals of

Heck would be undermined if deferred adjudication was not considered a “conviction

or sentence.” DeLeon, 488 F.3d at 654-56 & n.33. Under this rubric, the Fifth

Circuit found that “although the Texas courts have in all circumstances held that

[deferred adjudication] orders are not convictions, they have been accorded finality,

for instance in the appellate context, where the defendant is released on bail pending

the disposition of his appeal of his deferred adjudication order, which does not

become final until the appellate court’s mandate issues.” Id. On this basis, the

DeLeon court concluded that “a deferred adjudication order is a conviction” under

Heck. Id.

      The key issue here is whether a meaningful distinction can be drawn between

the initial decision by the state court to impose probation – which was held in DeLeon

to be a “conviction or sentence” for purposes of Heck – and a modification of

probation in the form of additional conditions (e.g., a 12-step program). The court



                                          - 30 -
 Case 3:19-cv-03055-G Document 57 Filed 03/22/21           Page 31 of 46 PageID 1015



sees no reason to depart from the path blazed by DeLeon and concludes that the

modification of probation terms is a “conviction or sentence.” The court first

considers the imposition of the 12-step program before turning to state prosecutors’

motion to revoke Ray’s probation.

                                  (1) 12-Step Program

      To begin, the 12-step program imposed by the state court as a result of Ray’s

alleged consumption of alcohol in violation of her conditions of probation is not a

“sentence or conviction” under Texas law. Under state law, “[t]he granting of a

probation creates a contractual relationship between the court and the probationer.”

Bowen v. State, 649 S.W.2d 384, 386 (Tex. App. – Fort Worth 1983, pet. ref’d).

Accordingly, “[p]robation revocation hearings are not criminal trials.” Id. Rather,

“[t]hey are administrative proceedings, supervised by the court, [that are] adversarial

in nature . . . .” Id. “At such a proceeding, guilt or innocence is not at issue, and the

trial court is not concerned with determining the defendant’s original criminal

culpability.” Davenport v. State, 574 S.W.2d 73, 75 (Tex. Crim. App. 1978).13


      13
              Texas state law places “probation” under the more general rubric of
“community supervision,” which is defined in relevant part as “the placement of a
defendant by a court under a continuum of programs and sanctions, with conditions
imposed by the court for a specified period during which: (A) criminal proceedings
are deferred without an adjudication of guilt; or (B) a sentence of imprisonment or
confinement, imprisonment and fine, or confinement and fine, is probated and the
imposition of sentence is suspended in whole or in part.” TEX. CRIM. PROC. Art.
42A.001; see also Speth v. State, 6 S.W.3d 530, 532 n.3 (Tex. Crim. App. 1999)
(“Probation is referred to in the Code of Criminal Procedure as ‘community
supervision.’”).

                                          - 31 -
 Case 3:19-cv-03055-G Document 57 Filed 03/22/21          Page 32 of 46 PageID 1016



      In the instant case, it appears that the state court modified Ray’s probation as

a result of Ray’s alleged alcohol consumption by requiring her to attend the 12-step

program. See TEX. CRIM. PROC. Art. 42A.751(d). There is plainly no “conviction”

because the state court did not produce a judgment stemming from Ray’s alleged

alcohol consumption in violation of her probation terms. See Davenport, 574 S.W.2d

at 75 (“[T]he result of such a hearing to revoke is not a Conviction but a finding

upon which the trial court might exercise its discretion by revoking or continuing

probation.”) (citation omitted). Rather, the 12-step program runs parallel to the

imposition of probation in DeLeon. In both cases, “there is an order, but no

judgment, a term defined in Texas as ‘the written declaration of the court signed by

the trial judge and entered of record showing the conviction or acquittal of the

defendant.’” DeLeon 488 F.3d at 653 (citing TEX. CRIM. PROC. Art 42.01). The 12-

step program is merely a modification of the original decision to defer adjudication or

probate the imposition of the sentence.14

      Nor does the 12-step program constitute a “sentence” under Texas law, which

is defined as essentially an appendage to the judgment. See TEX. CRIM. PROC. Art

42.02 (“The sentence is that part of the judgment, or order revoking a suspension of



      14
               Article 42A.752 of the Texas Code of Criminal Procedure provides that
a “[if] after a hearing . . . a judge continues or modifies community supervision after
determining that the defendant violated a condition of community supervision, the
judge may impose any other conditions the judge determines are appropriate . . . .”
TEX. CRIM. PROC. Art 42A.752(a).

                                         - 32 -
 Case 3:19-cv-03055-G Document 57 Filed 03/22/21           Page 33 of 46 PageID 1017



the imposition of a sentence, that orders that the punishment be carried into

execution in the manner prescribed by law.”). As stated above, the state court in this

case rendered no “judgment” as a result of the 12-step program and issued no “order

revoking a suspension of” a sentence.15 Furthermore, a criminal defendant under

Texas law is not, properly speaking, “sentenced” to probation. See Ex parte Cruthirds,

712 S.W.2d 749, 752-53 (Tex. Crim. App. 1986) (holding that appellant, who was

placed on probation, was not serving a “sentence” for purposes of good-time credits

because, “under the statutory definition of probation, imposition of sentence is

suspended”). As the Texas Court of Criminal Appeals succinctly stated: “community

supervision is an arrangement in lieu of the sentence, not as part of the sentence.”

Speth, 6 S.W.3d at 532 (emphasis in original). Although Ray was “convicted” of

driving while intoxicated, SAC ¶ 15, Ray’s sentence was “suspended” as a result of

her placement on probation. Thus, Texas law does not support the conclusion that




      15
              The Supreme Court’s decision in Edwards v. Balisok, 520 U.S. 641
(1997), is inapposite. In that case, the Supreme Court applied Heck to a prison
disciplinary hearing that resulted in the loss of good-time credits earned by the
defendant. Id. at 645-46. Although no “conviction or sentence” was independently
rendered by the prison disciplinary body, Heck controlled because a criminal a
sentence of imprisonment was already imposed, and the plaintiff’s challenge to his
loss of good time credits was functionally equivalent to challenging the length or fact
of the original sentence. DeLeon, 488 F.3d at 654 (“[A] prisoner cannot circumvent
well-established procedures for challenging his sentence of confinement, whether
attacking the judgment imposing the sentence or the administrative ruling declining
to shorten it.”). Such facts are distinguishable than the ones at bar.

                                          - 33 -
 Case 3:19-cv-03055-G Document 57 Filed 03/22/21           Page 34 of 46 PageID 1018



the 12-step program is a “sentence or conviction.”16

      As in DeLeon, however, viewing a modification of probation terms as “a final

judicial act” reveals that the practical purposes of Heck would be undermined if this

court were to conclude that the 12-step program is not a “conviction or sentence.”

The Fifth Circuit in DeLeon placed great weight on two factors in concluding that the

imposition of probation was a “sentence or conviction.” First, the imposition of

probation has been “accorded finality, for instance, in the appellate context, where

the defendant is released on bail pending the disposition of his appeal of a deferred

adjudication order, which does not become final until the appellate court’s mandate




      16
               In Mason v. State, 598 S.W.3d 755 (Tex. App. – Fort Worth 2020, pet.
filed), the Texas Court of Appeals concluded that “a person who has been convicted
by a federal court and thereafter released from confinement to supervised release has
[not] fully discharged his or her” “sentence” for purposes of state election law. Id. at
771. Mason is not contrary to the conclusion reached by this court on the nature of
probation for three reasons. First, as in Balisok, a federal court already rendered a
judgment and sentence of imprisonment on the plaintiff and her post-imprisonment
supervised release functioned as an appendage of that sentence. Id. at 773. Only
after the plaintiff’s release was she subjected to supervised release. Such a
circumstance is inapposite to a freestanding imposition of probation, as in DeLeon, or
additional probationary conditions resulting from a modification by a state court, as
in the instant case. Second, the Mason court considered only whether post-
imprisonment supervised release constituted part of a federal sentence, not a state
sentence. The nature of federal and state sentences could admit of a distinction in
this regard. Third, Mason assessed whether post-imprisonment supervised release
should be considered part of a “sentence” for the narrow purpose of determining
whether the plaintiff violated the state’s election law which, as a result of its wording,
is not reflective of the general treatment of probation under Texas law. Id. at 772-73
(distinguishing the definition of “supervision” under Article 42A from that used in
the state election law).

                                          - 34 -
 Case 3:19-cv-03055-G Document 57 Filed 03/22/21           Page 35 of 46 PageID 1019



issues.”17 DeLeon, 488 F.3d at 655-56. Second, “although there is no finding of guilt,

there is at least a judicial finding that the evidence substantiates the defendant’s

guilt, followed by conditions of probation that may include a fine and incarceration.”

Id. at 656.

       Both concerns exist in the context of probation modification. First, an order

modifying the terms of probation carries the essential qualities of finality. Texas law

empowers state courts to “determine the conditions of community supervision after

considering the results of a risk and needs assessment” and “may impose any

reasonable condition . . . that is designed to protect or restore the community, protect

or restore the victim, or punish, rehabilitate, or reform the defendant.” TEX. CRIM.

PROC. Art. 42A.301(a). This power includes a state court’s ability to “modify

community supervision after determining that the defendant violated a condition of

community supervision.” TEX. CRIM. PROC. Art 42A.752. True, Texas courts have

held that a trial court’s modification of probationary terms is usually “not final” for

purposes of appellate jurisdiction. Bailey v. State, 160 S.W.3d 11, 13 (Tex. Crim.

App. 2004). But such orders are frequently appealed in certain circumstances. See

Elizondo v. State, 966 S.W.2d 671, 672 (Tex. App. – San Antonio 1998, no pet.)

(examining several cases which “illustrate that a probationer may complain of a



       17
               Indeed, the Supreme Court’s decision in Heck is grounded in “concerns
for finality and consistency” which would be threatened by “opportunities for
collateral attack.” Heck, 512 U.S. at 484-85.

                                          - 35 -
 Case 3:19-cv-03055-G Document 57 Filed 03/22/21            Page 36 of 46 PageID 1020



modification order when violation of that order formed the basis of a subsequent

revocation”). Furthermore, finality for purposes of appeal is but one criterion in

assessing whether a judicial act is “final.”18 Any ordinary use of the term “final”

would include the state court’s modification of Ray’s probation. See Final, BLACK’S

LAW DICTIONARY (10th ed. 2009) (“[N]ot requiring any further judicial action

beyond supervising how the decree is carried out.”). The requirement that Ray

attend the 12-step program is “final” in the sense that it was wholly within the state

court’s discretionary power, could not be appealed, and otherwise effectively left Ray

no other option than to comply.19

       Second, as in DeLeon, although no finding of “guilt” was made, state courts are

required to make certain “findings” during probation revocation hearings, including

that the probationer violated the terms of his probation. Texas state law provides

that a judge must hold a hearing before revoking or modifying the terms of probation.

TEX. CRIM. PROC. Art 42A.752(a). “[I]n every case the findings and conclusions

upon which the trial court acts should be clearly set forth in the order of revocation.”


       18
             The Fifth Circuit’s non-exclusive language in DeLeon supports this
conclusion. See Deleon, 488 F.3d at 655 (“[A]lthough the Texas courts have in all
circumstances held that [orders imposing probation] are not convictions, they have
been accorded finality, for instance in the appellate context . . . .”) (emphasis added).
       19
              Ray argues that, because “the motion to revoke was . . . withdrawn by
prosecutors,” there could have been no “conviction.” Response to Recovery at 3 n.1.
On this basis, Ray describes the 12-step program as an “interim order.” Id. “Interim
order” or otherwise, the 12-step program is a “sentence or conviction” under Heck for
the reasons stated herein.

                                          - 36 -
 Case 3:19-cv-03055-G Document 57 Filed 03/22/21          Page 37 of 46 PageID 1021



Gamble v. State, 484 S.W.2d 713, 715-16 (Tex. Crim. App. 1972). During a

revocation hearing, the judge considers “the legal sufficiency of the evidence” and

assesses “the credibility of the witnesses and the weight to be given their testimony.”

Edwards v. State, 54 S.W.3d 834, 835 (Tex. App. – Fort Worth 2001, pet. ref’d). Any

order revoking or modifying probation must be supported by a preponderance of the

evidence. Rickels v. State, 202 S.W.3d 759, 763-64 (Tex. Crim. App. 2006).

      Probation revocation hearings also carry the indicia of criminal proceedings.

For example, as in traditional criminal proceedings, “the Rules of Criminal Evidence

are generally applicable to a revocation hearing,” Cobb v. State, 851 S.W.2d 871, 873

(Tex. Crim. App. 1993), and the defendant is entitled to “fair notice of the

allegations against him so that he can prepare a defense.” Spruill v. State, 382 S.W.3d

518, 520 (Tex. App. – Austin 2012, no writ). “Indeed, aside from the burden of

proof required to prove a community-supervision violation . . ., there are few

procedural differences between a Texas criminal trial and a Texas community-

supervision revocation proceeding.” Ex parte Doan, 369 S.W.3d 205, 210 (Tex. Crim.

App. 2012). The limitations on Ray’s liberties through her compelled attendance at

the 12-step program is also akin to what is traditionally viewed as a “sentence” and

the modification of her probation occurred in conjunction with her DWI conviction.

Accordingly, the modification of probationary terms to include additional conditions,

such as the instant 12-step program, implicate the interests identified in DeLeon and



                                         - 37 -
 Case 3:19-cv-03055-G Document 57 Filed 03/22/21          Page 38 of 46 PageID 1022



is, therefore, a “sentence or conviction.”20

                                 (2) Motion to Revoke

       Ray also argues that the “interim step[s]” engaged in by state prosecutors and

the state court – such as moving to revoke Ray’s probation or issuing an arrest

warrant – are not convictions or sentences under Heck. Response to AMS at 10. Ray

is, of course, correct that such “interim step[s]” are not convictions or sentences.

Nevertheless, Heck still applies to such preliminary conduct for two reasons. First,

merely because a plaintiff can point to one aspect of her criminal proceedings as

something other than a “conviction or sentence” does not mean that no sentence or

conviction was ultimately rendered. A Heck inquiry asks only whether a “conviction

or sentence” has been imposed and is wholly unconcerned with any criminal

proceedings leading up to that conviction or sentence. Holding otherwise would

effectively nullify the entire doctrine because every criminal proceeding that results in

a conviction or sentence necessarily entails pre-conviction and pre-sentencing

procedures. The Supreme Court’s Heck jurisprudence is surely not so myopic.

Second, even if the court were to don the artificial blinders advanced by Ray, both



       20
              The court also notes that a contrary holding would create an senseless
formality under which a plaintiff is denied the right to sue for conduct leading to the
initial imposition of probation but is allowed to sue for conduct leading to any
subsequent modification. Conferring the right to sue for the conduct at bar would
have functionally the same result in both circumstances: a federal damages action
could challenge state judicial findings and orders which form a crucial element of the
state criminal justice system.

                                          - 38 -
 Case 3:19-cv-03055-G Document 57 Filed 03/22/21             Page 39 of 46 PageID 1023



the “interim step[s]” and the 12-step program were predicated on the same piece of

evidence (i.e., the positive alcohol report). As such, the consequences of invalidating

the positive alcohol report for purposes of the “interim step[s]” would necessarily

extend to the 12-step program as well.

                                ii. Necessary Invalidation

      The next step is to “consider whether a judgment in favor of the plaintiff

would necessarily imply the invalidity of his conviction or sentence.” Heck, 512 U.S.

at 487. In determining whether a conviction or sentence would be impliedly

invalidated by a judgment in favor of the plaintiff, federal courts look to state law.

Vannoy, 49 F.3d at 177 n.6.

      The contours of probationers’ procedural and constitutional rights during

revocation hearings are, briefly, as follows. The Texas Rules of Evidence are

applicable to probation revocation proceedings. Tex. R. Evid. 101(e); see also Doan,

369 S.W.3d at 210. Additionally, “the exclusionary rule [barring] illegally seized

evidence appl[ies] fully in a Texas probation revocation hearing.” Doan, 369 S.W.3d

at 210. ”The Due Process Clause of the Fourteenth Amendment [also] imposes

procedural and substantive limits on the revocation of the conditional liberty created

by probation.” Ex parte Carmona, 185 S.W.3d 492, 495 (Tex. Crim. App. 2006).

Probationers are afforded full Fifth Amendment protections. Chapman v. State, 115

S.W.3d 1, 5-6 (Tex. Crim. App. 2003).



                                          - 39 -
 Case 3:19-cv-03055-G Document 57 Filed 03/22/21            Page 40 of 46 PageID 1024



       A conclusion by this court that Recovery or AMS violated Ray’s Fourth, Fifth,

or Fourteenth Amendment rights would necessarily imply the invalidity of the 12-

step program because any finding by the state trial court that Ray violated the terms

of her probation would be premised on unconstitutionally obtained or considered

evidence. Texas courts have consistently invalidated the results of probation

revocation hearings where a probationer’s Fourth, Fifth, or Fourteenth Amendment

rights were violated. See Wiede v. State, 157 S.W.3d 87 (Tex. App. – Austin 2005,

pet. ref’d). This conclusion is compounded by the fact that the sole piece of evidence

before the state court during the revocation hearing was the positive alcohol report.

Accordingly, any constitutional defect inherent in the production or consideration of

the report would render invalid any subsequent decision made on its basis.21 Nor

would the positive alcohol report have been cured from constitutional defect under

the inevitable discovery or independent source doctrines. See Heck, 512 U.S. at 487

n.7.

       As a judgment in favor of Ray would necessarily imply the invalidity of the 12-

step program, Heck bars Ray’s § 1983 claims unless she demonstrates “that the

conviction or sentence has been reversed on direct appeal, expunged by executive

order, declared invalid by a state tribunal . . ., or called into question by a federal



       21
              There is every reason to expect that a violation of Ray’s right of access
to the courts, see n. 3 above, would meet the same result. See In re Bonilla, 424
S.W.3d 528, 532-33 (Tex. Crim. App. 2014).

                                           - 40 -
 Case 3:19-cv-03055-G Document 57 Filed 03/22/21            Page 41 of 46 PageID 1025



court’s issuance of a writ of habeas corpus.” Id. at 486-87. Ray has made no such

showing. Accordingly, Ray’s civil rights claims are barred as unripe under Heck.

                                     2. RICO Claims

       Ray brings racketeering claims against Recovery under 18 U.S.C. § 1964. SAC

¶ 36. Subsection (c) of that statute provides a cause of action to “[a]ny person

injured in his business or property by reason of a violation of section 1962 of this

chapter . . . .” § 1964(c). Section 1962, in turn, outlaws certain types of conduct

enumerated and described under four subsections. See § 1962(a)-(d). “Under all

those subsections, to state a RICO claim, there must be: ‘(1) a person who engages in

(2) a pattern of racketeering activity (3) connected to the acquisition, establishment,

conduct, or control of an enterprise.’” St. Paul Mercury Insurance Company v.

Williamson, 224 F.3d 425, 439 (5th Cir. 2000) (emphasis in original). These

threshold elements must be satisfied before a court turns “to the substantive

requirements of each respective subsection.” Id. If, as here, the predicate acts of a

RICO claim involve allegations of fraud, a plaintiff must satisfy “Rule 9(b)’s

heightened pleading standard, under which plaintiffs ‘must state with particularity

the circumstances’ of the allegedly fraudulent conduct.” Molina-Aranda v. Black Magic

Enterprises, L.L.C., 983 F.3d 779, 784 (5th Cir. 2020) (citations omitted). The

plaintiff must describe the “who, what, when, and where” supporting her allegations

of fraud. Id. (citations omitted).



                                           - 41 -
 Case 3:19-cv-03055-G Document 57 Filed 03/22/21           Page 42 of 46 PageID 1026



      A “person” is the defendant in a RICO action and must be alleged to have

committed racketeering acts. See Crowe v. Henry, 43 F.3d 198, 204 (5th Cir. 1995)

(“The RICO person in a civil or criminal RICO action is the defendant”) (citations

omitted). For purposes of the RICO statute, a “person” is defined broadly as “any

individual or entity capable of holding a legal or beneficial interest in property.”

§ 1961(3). However, the Fifth Circuit has further restricted the definition of

“person” to “one that either poses or has posed a continuous threat of engaging in

acts of racketeering.” Delta Truck & Tractor, Inc. v. J.I. Case Company, 855 F.2d 241,

242 (5th Cir. 1988), cert. denied, 484 U.S. 1079 (1989). Although “pleading the

existence of a ‘pattern of racketeering activity’ will supply this element of continuity

to the RICO person” in most cases, the continuity requirement “may not be satisfied

if no more is pled than that the person has engaged in a limited number of predicate

racketeering acts.” Id.

      Ray has failed, at a minimum, to allege (1) that Recovery engaged in a “pattern

of racketeering activity,” or (2) even if Recovery engaged in such activity, that

Recovery is a “person” under the Fifth Circuit’s continuity test. The fundamental

flaw in Ray’s complaint is that Ray fails to plead almost any non-conclusory

allegations that Recovery – as opposed to and distinct from AMS – engaged in

fraudulent conduct for the purposes of identifying a “pattern of racketeering activity.”

Indeed, Ray appears to confuse her burden under the RICO statute to demonstrate



                                          - 42 -
 Case 3:19-cv-03055-G Document 57 Filed 03/22/21           Page 43 of 46 PageID 1027



that the “person” – here, Recovery – committed the racketeering activities as distinct

from the “enterprise” – here, AMS.22 See SAC ¶ 37 (describing the practices of AMS

in violating the mail and wire fraud statues); see also In re Burzynski, 989 F.2d at 743

(noting that, for most purposes, a RICO person “must be distinct from the RICO

‘enterprise’”).

       Ray’s complaint is inadequate under the heightened Rule 9(b) pleading

standard in at least three respects. First, Ray fails to divorce Recovery’s activities

from those of AMS. For example, Ray alleges that “AMS and Recovery Healthcare

advertise to the public and to government agencies that the SCRAM device is capable

of” differentiating between ingested and environmental alcohol despite knowing “that

the claim is false.” SAC ¶ 13. Ray’s intermixing of Recovery’s and AMS’ allegedly

fraudulent activities occurs throughout the complaint. See, e.g., ¶¶ 16-17, 19, 26, 28,

34. This pleading tactic violates Rule 9(b)’s particularity standard because such

allegations are non-referable to any particular defendant. See U.S. ex rel. Thompson v.

Columbia/HCA Healthcare Corporation, 125 F.3d 899, 903 (5th Cir. 1997). Second,

even if Ray separated-out Recovery’s activities from those of AMS, Ray fails to allege

“the who, what, when, and where,” of Recovery’s alleged fraud. Molina-Aranda 983



       22
              Of course, under certain theories of RICO liability, “the ‘enterprise’ and
the ‘person’ can be one and the same.” In re Burzynski, 989 F.2d 733, 743 (5th Cir.
1993). However, this limited exception does not appear to apply because Ray brings
her RICO claim against Recovery alone, not AMS, and Recovery is not alleged to be
an “enterprise.”

                                          - 43 -
 Case 3:19-cv-03055-G Document 57 Filed 03/22/21            Page 44 of 46 PageID 1028



F.3d at 784. Rule 9(b) requires Ray to “specify the statements contended to be

fraudulent, identify the speaker, state when and where the statements were made,

and explain why the statements were fraudulent.” Williams, 112 F.3d at 177. Ray’s

complaint chronically omits essential information necessary to plead fraud under

Rule 9(b). For example, Ray asserts that the defendants “knowingly present false

information to courts, prosecutors, and probationers regarding false positives and

alcohol detection.” SAC ¶ 19. Statements such as these are woefully lacking any

semblance of the specificity necessary to effectuate the purposes of Rule 9(b),

including providing Recovery “fair notice” of the claims against it. Tuchman, 14 F.3d

at 1067.23 Finally, Ray often fails to identify the precise means of interstate

commerce as required by the mail and wire fraud statutes. Although this is not,

strictly speaking, a Rule 9(b) requirement, any complaint that fails to allege the use

of such means necessarily fails to state a claim of wire or mail fraud. Ray’s allegations

fail to plead fraud with particularity and, therefore, cannot support a finding that

Recovery engaged in a “pattern of racketeering activity.”

      Under Rule 9(b)’s liberal repleading paradigm, however, a district court should

typically provide an opportunity to cure the deficient pleading “unless the defect is



      23
              To the extent that Ray argues that AMS and Recovery conspired to
violate the RICO statute under § 1962(d), such pleading is improper until Ray
properly pleads a RICO claim under § 1962(a), (b), or (c). North Cypress Medical
Center Operating Company, Limited v. Cigna Healthcare, 781 F.3d 182, 203 (5th Cir.
2015).

                                         - 44 -
 Case 3:19-cv-03055-G Document 57 Filed 03/22/21           Page 45 of 46 PageID 1029



simply incurable or the plaintiff has failed to plead with particularity after being

afforded repeated opportunities to do so.” Hart, 199 F.3d at 247 n.6. Although the

court has granted Ray two opportunities to replead, Ray did not assert a RICO claim

until her Second Amended Complaint. Accordingly, Ray’s RICO claim is dismissed

without prejudice, allowing Ray an opportunity to replead.24

                                    3. State Law Claims

      As Ray has been granted leave to amend, the court withholds judgment on

Ray’s remaining state law claims.

                                  III. CONCLUSION

      For the reasons stated above, the motions to dismiss are GRANTED in part

and DENIED in part. The court GRANTS the defendants’ motions to dismiss with

respect to Ray’s civil rights claims brought under § 1983. The court also GRANTS

Recovery’s motion to dismiss with respect to Ray’s RICO claims. However, the

dismissal of Ray’s RICO claims is without prejudice, and Ray is granted leave to

amend her complaint to bring it into compliance, if possible, with Rule 9(b). Ray

shall have twenty-one days to file an amended complaint. If no amended complaint

is filed within that time, the RICO claim against Recovery will be dismissed with

prejudice.

      24
              As the court has already afforded Ray several opportunities to replead,
the court’s grant of leave to amend is limited to Ray’s RICO and state law claims.
Ray should also state clearly whether she is pursuing an “association-in-fact” theory
of racketeering liability. See Response to Recovery at 14.

                                          - 45 -
Case 3:19-cv-03055-G Document 57 Filed 03/22/21   Page 46 of 46 PageID 1030



SO ORDERED.

March 22, 2021.

                                  ________________________________
                                  A. JOE FISH
                                  Senior United States District Judge




                                  - 46 -
